Oo Oo 4 HD WH BP W N

NM NM FB Bw LB BD DBR re i
y ORaOaR ORFS Ce WV AAREaAaNnNF SO

Case 3:13-cr-04514-BEN Document 701 Filed 06/14/21 Pagelb.6360 Page 1 of 2

 

FILED

JUN 1 4 202t

 

 

 

 

CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

BY, a DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 3:13-cr-04514-BEN-9
Plaintiff,
ORDER DENYING MOTION FOR
Vv. COMPASSIONATE RELEASE
RACHEL RUVALCABA-MORALES

[ECF No. 684]
Defendant.

 

 

 

Movant Rachel Ruvalcaba-Morales has filed a Motion for Compassionate Release
pursuant to 18 U.S.C. § 3582(c)(1)(A) (“Section 3582(c)(1)(AY’). ECF No. 684. The
United States opposed. ECF No. 695.

At this time, the Court recognizes there is no applicable policy statement governing
compassionate release motions filed by defendants under the recent amendments to
Section 3582(c)(1)(A). The Court also recognizes that a district court’s discretion may be
informed by U.S.S.G. § 1B1.13, but that it is not binding, and a district court may
consider any extraordinary and compelling reason for release that a defendant might
raise. United States v. Aruda, 993 F.3d 797, 801-02 (9th Cir. 2021).

Other courts within this district have found “extraordinary and compelling”
circumstances exist where defendants suffered from similar medical conditions to those

Movant discusses in her motion. See, e.g., United States v. Fortanel, Case No. 18-cr-

1
3:13-cr-045 14-BEN

 
oO oF “SY DH A SF WH WH

BO BD BD OD ORD se

 

 

Case 3:13-cr-04514-BEN Document 701 Filed 06/14/21 PagelD.6361 Page 2 of 2

5383-GPC-1, 2021 WL 1579082, at *3 (S.D. Cal. Apr. 22, 2021). Without deciding
whether the Court agrees that Movant’s circumstances are “extraordinary and
compelling,” she is nonetheless not entitled to compassionate release because her release
would pose a significant danger to the community. See 18 U.S.C. § 3553(a)(2)(C).

Movant is currently serving a 180-month sentence for conspiracy to commit
racketeering in violation of 18 U.S.C. § 1962(d) and conspiracy to distribute controlled
substances in violation of 18 U.S.C. §§ 841 and 846. She also has a substantial criminal
history. See Tr., ECF No. 505 (noting the Movant’s criminal history category is VI).
The motion is therefore DENIED.

IT IS SO ORDERED.

 

Unitéd States District Judée

Date: surely 6 202] ac)
Cae Se T. BL

3:13-er-04514-BEN

 
